Exhibit 10.7

 

[TJX Letterhead]

 

Mr. Donald G. Campbell

The TJX Companies, Inc.

770 Cochituate Road

Framingham, MA  01701

 

Re:                               Modification of Employment Agreement

 

Dear Mr. Campbell:

 

Reference is made to the Employment Agreement dated as of April 5, 2005 (the
“Agreement”) between you and The TJX Companies, Inc. (the “Company”).  The
Company proposes to modify Section 3(g) of the Agreement to replace the
reference to a leased automobile with a reference to an auto allowance and to
make a corresponding change to Section C.1(c) of Exhibit C.  Section 3(g) would
be modified by deleting the second sentence thereof and amending the first
sentence thereof so that it reads:  “Executive shall be subject to Company
policies applicable to its executives generally and shall be entitled to receive
an automobile allowance commensurate with his position and all such other fringe
benefits as the Company shall from time to time make available to other
executives generally (subject to the terms of any applicable fringe benefit
plan).”   Section C.1(c) of Exhibit C would be modified to read:  “For a period
of two years after the Date of Termination, the Company shall continue to
provide to Executive the automobile allowance that it was providing to him prior
to the Change of Control.”

 

If you agree with the foregoing proposed modification of the Agreement, please
so indicate by signing the enclosed copy of this letter agreement and returning
it to Edmond J. English, whereupon Section 3(g) of the Agreement and
Section C.1(c) of Exhibit C of the Agreement will be deemed modified, effective
immediately, to read as described above and, except as so modified, the
Agreement will continue in effect in accordance with its terms.  This letter
agreement shall constitute an agreement under seal.

 

 

 

The TJX Companies, Inc.

 

 

 

 

By:

  /s/ Jeffrey Naylor

 

 

 

I agree to the modifications described above

to the Employment Agreement dated as of

April 5, 2005 between me and The TJX

Companies, Inc., effective as of the date

set forth below:

 

 

/s/ Donald G. Campbell

 

Donald G. Campbell

 

Date:   September 7, 2005

 

--------------------------------------------------------------------------------

 